Double




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 27, 2015

                                     No. 04-13-00529-CV

               SCHUHARDT CONSULTING PROFIT SHARING PLAN,
                          Appellant/Cross-Appellee

                                               v.

                      DOUBLE KNOBS MOUNTAIN RANCH, INC.
                              Appellee/Cross-Appellant

                 From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2011-09-28311-CV-B
                     Honorable Mickey R. Pennington, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice “voting to request a response”
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

      The court has considered the Appellant's Motion for En Banc Consideration, the motion
is DENIED.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court